Citation Nr: 1810391	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for residuals of an excision of a melanoma, right posterior arm, to include nerve damage.

4.  Entitlement to an increased rating for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date prior to May 1, 2002, for the award of service connection for coronary artery disease.

6.  Entitlement to a disability rating in excess of 20 percent for coronary artery disease, prior to April 25, 2014.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to April 25, 2014.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969 and from June 1974 to August 1993.

This case comes on appeal to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that awarded service connection for coronary artery disease and assigned an initial 10 percent rating, effective from March 7, 2009.  The RO also denied entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus, entitlement to service connection for residuals of an excision of a melanoma right posterior arm, to include nerve damage, and entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  In May 2014, the RO assigned a 100 percent schedular rating for the Veteran's coronary artery disease, effective April 25, 2014.  In September 2014, the RO granted an earlier effective date of May 1, 2002, with a 10 percent rating, for the award of service connection for coronary artery disease.

In June 2017, the Veteran presented sworn testimony during a hearing that was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  At his hearing before the Board in June 2017, the Veteran's attorney requested consideration of a TDIU as the Veteran had been found to be totally disabled by the Social Security Administration (SSA) because of his diabetes mellitus and coronary artery disease as of December 1, 2005.  See also 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised and that the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  Rice, 22 Vet. App.at 453-54.  Accordingly, the issue has been characterized as reflected on the title page.

The issues of entitlement to service connection for residuals of an excision of a melanoma of the right posterior arm, to include nerve damage; entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to diabetes mellitus type II; entitlement to a disability evaluation higher than 20 percent for service-connected diabetes mellitus type II, to include erectile dysfunction; entitlement to a disability rating in excess of 20 percent for coronary artery disease, prior to April 25, 2014; and entitlement to a TDIU, prior to April 25, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  On June 8, 2017, at his hearing, prior to the issuance of a Board decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an effective date prior to May 1, 2002, for the award of service connection for coronary artery disease.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities is at least as likely as not caused by his diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for entitlement to an effective date prior to May 1, 2002, for the award of service connection for coronary artery disease.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R.  §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal - Entitlement to an effective date prior to May 1, 2002, for the award of service connection for coronary artery disease

On June 8, 2017, at his hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an effective date prior to May 1, 2002, for the award of service connection for coronary artery disease.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2017).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204 (b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204 (b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C. § 7105 (d) (2012).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id.


Service Connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus type II

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for aggravation of a disease or injury by a service-connected disability.  Id.  To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury beyond a medically established baseline which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

August 2007 treatment records from the West Roxbury VAMC note that the Veteran "has some peripheral neuropathy from diabetes."  During an August 2009 VA examination, the examiner declined to provide a diagnosis of neuropathy because there was no pathology to render a diagnosis.  At an April 2014 VA diabetes exam, an examiner expressly found that the Veteran's diabetic peripheral neuropathy was related to his service-connected diabetes mellitus.  Furthermore, various treatment records from the Brockton VAMC show treatment for diabetic neuropathy in the lower extremities, for which the Veteran was prescribed gabapentin.  See e.g., July 6, 2016 VA Neurology Note.  

The Board acknowledges that there is a contrary opinion of record.  However, the Board finds the evidence weighing against the claim is not more probative than the evidence showing current findings of peripheral neuropathy of the lower extremities as a result of his service-connected diabetes mellitus.  Therefore, because the evidence is in relative equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, since the Veteran's bilateral peripheral neuropathy of the lower extremities is proximately due to or the result of his service-connected diabetes, entitlement to service connection for this disorder is warranted on a secondary basis.


ORDER

The appeal of the claim entitlement to an effective date prior to May 1, 2002, for the award of service connection for coronary artery disease is dismissed.

Service connection for bilateral peripheral neuropathy of the lower extremities, as secondary to diabetes mellitus type II, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the outset, at his June 2017 Board hearing it was noted that the Veteran is in receipt of Social Security Administration (SSA) disability benefits associated with his cardiac condition and his diabetes.  These records must be obtained on remand.

A remand is also required to assess the Veteran's claim of service connection for residuals of an excision of melanoma, right posterior arm.  At his June 2017 hearing, the Veteran testified that he believes his melanoma was due to exposure to the sun and/or to exposure to herbicides while serving in Vietnam.  Accordingly, the Board finds that a medical opinion is needed to determine the etiology of the Veteran's melanoma or whether it is related to his in-service sun exposure or exposure to herbicides.

In relation to his claim for an increase in the evaluation of his diabetes mellitus, the Veteran noted during his June 2017 hearing that he sees a private endocrinologist - Dr. Zamfirance (sp?) at Harbor Medical Group.  Furthermore, in addition to his oral medication, the Veteran indicated that he receives additional medication from his endocrinologist that he cannot obtain through VA.  However, these records do not appear to be part of the Veteran's file.   As a result, on remand, the RO should attempt to obtain these documents to help assess the severity of the Veteran's diabetes.  The Veteran should also be scheduled for a current VA examination of his diabetes mellitus.

As for the Veteran's claim for entitlement to a disability rating in excess of 20 percent for coronary artery disease prior to April 25, 2014, during the pendency of the appeal the RO awarded an earlier effective date for the award of service connection for coronary artery disease back to May 1, 2002.  However, the Veteran's complete VA treatment records dated back to 2002 are not of record.  As such, they should be obtained on remand.  38 U.S.C. § 5103A(c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Concerning the claim for service connection for peripheral neuropathy of the upper extremities, the medical evidence is unclear.  VA treatment records show findings of diabetic peripheral neuropathy, but specify involvement of the Veteran's lower extremities rather than his upper extremities.  However, a July 6, 2016 VA Neurology Note showed a finding of left hand paresthesias and pain, likely carpal tunnel syndrome with false negative nerve conduction study; suspect (emphasis added) superimposed diabetic neuropathy as well as C6 radiculopathy; and right axillary neuropathic pain.  As such, remand is required for a VA examination to clarify whether or not the Veteran has peripheral neuropathy of the upper extremities related to his service-connected diabetes mellitus.

Finally, the Board notes that the claim for a TDIU must be deferred pending resolution of the higher rating claims for diabetes mellitus and coronary artery disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice concerning his claim for a total disability rating based on individual unemployability due to service-connected disabilities prior to April 25, 2014, and ask that he complete a return a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated from May 2002 to August 2007, from September 2009 to October 2012, and from June 2016 forward.

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

4.  Assist the Veteran in obtaining a copy of his medical records from his private endocrinologist - Dr. Zamfirance (sp?) at Harbor Medical Group in Weymouth.  See June 2017 Hearing Transcript.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his diabetes mellitus, type 2, with erectile dysfunction.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Schedule the Veteran for an appropriate VA examination to assess all residuals of his excision of melanoma, right posterior arm, to include any nerve damage.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must identify all current residuals of the Veteran's excision of a melanoma, right posterior arm, to include any nerve damage and/or scar(s).

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that the melanoma on the Veteran's right posterior arm, to include any current residuals thereof, was caused by the Veteran's in-service sun exposure and/or or exposure to herbicides.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Schedule the Veteran for a VA neurological examination of his upper extremities.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner must identify all current neurological disorders of the Veteran's upper extremities.  In so doing, the examiner should acknowledge the July 6, 2016 VA Neurology Note showing a finding of left hand paresthesias and pain, likely carpal tunnel syndrome with false negative nerve conduction study; suspect superimposed diabetic neuropathy, as well as C6 radiculopathy; and right axillary neuropathic pain.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater chance) that any current neurological disorder of the right and/or left upper extremity was either caused by or aggravated by the Veteran's diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

8.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


